Citation Nr: 1543676	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  12-20 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

2.  Entitlement to an initial evaluation in excess of 30 percent for tension headaches.

3.  Entitlement to service connection for radiculopathy of right lower extremity.

4.  Entitlement to service connection for radiculopathy of left lower extremity.


REPRESENTATION

Appellant represented by:   Missouri Veterans Commission 


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case has since been returned to the RO in St. Louis, Missouri.

In the November 2010, the RO granted service connection for hypertension and assigned a noncompensable evaluation effective September 1, 2010; granted service connection for tension headaches and assigned a noncompensable evaluation effective September 1, 2010; and denied service connection for radiculopathy of the right and left lower extremities.  The Veteran appeals for higher initial evaluations and service connection. 

During the pendency of the appeal, the RO issued a February 2014 rating decision granting an increased evaluation of 10 percent for hypertension, effective September 1, 2010; and granting an increased evaluation of 30 percent for tension headaches, effective September 1, 2010.  The Veteran continues to appeal for higher initial evaluations for his hypertension and tension headaches.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In an August 2014 correspondence, the Veteran withdrew his request for a Board hearing.  


FINDINGS OF FACT

1.  The Veteran's hypertension is characterized by a history of diastolic pressure predominately 100 or more which requires continuous medication for control.  

2.  The Veteran's tension headaches manifest as characteristic prostrating attacks occurring more frequently than once a month, but that do not cause severe economic inadaptability.  

3.  The Veteran does not have a current diagnosis for radiculopathy of the right lower extremity.  

4.  The Veteran does not have a current diagnosis for radiculopathy of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7101 (2015).

2.  The criteria for an initial evaluation in excess of 30 percent for tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 8199-8100 (2015).

3.  The criteria to establish entitlement to service connection for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1111, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

4.  The criteria to establish entitlement to service connection for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1111, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).



The Board finds that the notice requirements have been satisfied by a February 2010 letter.  With regard to the Veteran's claims for higher initial evaluations, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in June 2010 and December 2013.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II.  Higher Initial Evaluation 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

	Hypertension

The Veteran is seeking an evaluation higher than 10 percent for his service-connected hypertension.  

The Veteran's hypertension is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101 effective September 1, 2010.

Under Diagnostic Code 7101, a 10 percent disability rating is warranted where the diastolic pressure (the lower number in a blood pressure reading) is predominantly 100mm or more, or the systolic pressure (the higher number) is predominantly 160mm or more, or; a minimum 10 percent evaluation for an individual with a history of diastolic pressure predominantly 100mm or more who requires continuous medication for control.  A 20 percent evaluation is warranted where the diastolic pressure is predominantly 110mm or more or when systolic pressure is predominantly 200mm or more.  A 40 percent disability rating is assigned where the diastolic pressure is predominately 120mm or more.  A 60 percent rating is assigned where the diastolic pressure is predominantly 130mm or more.

The evidence reflects that the Veteran has been receiving treatment for hypertension since 2003.  See December 2013 VA examination.  

For VA purposes, the Veteran was diagnosed with hypertension at his June 2010 pre-discharge VA examination with blood pressure readings of 121/79, 122/78, and 125/76.  The Veteran was taking continuous medication to treat his hypertension.  

VA treatment records from December 2010 to August 2013 reflect periods of elevated blood pressure, which were sometimes due to undirected use of medication.  The records document blood pressure readings of 113/80 in December 2010, 124/84 in September 2011, 120/88 in May 2012, 124/88 in August 2012, 140/102 in November 2012, 149/101 in February 2013, and 136/93 in August 2013.  

Private treatment records from November 2010 to June 2011 document blood pressure readings taken during regular treatment visits at 137/91 in November 2010, 121/76 in February 2011, and 103/65 in June 2011.  During a March 2011 stress test, the Veteran had various blood pressure readings taken at 128/80 while sitting; 124/78 while standing; 130/72 at 1.7 mile per hour (mph); 138/72 at 2.5 mph; 140/70 at 3.4 mph; 160/70 at 4.2 mph; 150/60 immediately post exertion; 140/76 three minutes post exertion; 128/74 six minutes post exertion; and 122/72 seven minutes post exertion.  The stress test examiner noted that the Veteran's blood pressure response was normal upon testing.  

The Veteran was afforded another VA examination in December 2013.  The VA examiner noted that the Veteran's hypertension was under control with continuous medication.  Upon objective evaluation, the VA examiner found that the Veteran's current blood pressure readings were 137/103, 140/103, and 144/99.  The VA examiner found that the Veteran had a history of diastolic blood pressure elevation to predominately 100 or more.  The VA examiner found that the Veteran's hypertension would make him unfit for State and Federal regulated positions.  

The Board finds that the medical evidence is the most probative evidence of record.  Throughout the entire appeal period, the Veteran's VA treatment records, private treatment records, and VA examinations show that the Veteran did not have diastolic pressure predominately 110mm or more, or a systolic pressure predominately 200mm or more.  Rather, his records reflect that his highest diastolic pressure was 103mm in December 2013 and his highest systolic pressure was 149mm in February 2013.  Although there were higher systolic pressure readings of 150mm and 160mm taken during the Veteran's March 2011 stress test, those readings were taken during a period of exertion, and then his blood pressure readings returned to the readings obtained at rest several minutes after the period of exertion ended.  Indeed, the stress test examiner noted that the Veteran's blood pressure response was normal.  Nevertheless, those higher systolic pressure readings are still lower than 200mm.  Overall, the blood pressure readings documented in the Veteran's VA and private treatment records taken during regular treatment visits and at his VA examinations more accurately reflect the Veteran's usual blood pressure levels as they were not taken during exertion.  Therefore, the Board finds that the Veteran's hypertension requires continuous medication, but does not show blood pressure readings of 110mm diastolic or 200mm systolic to warrant a higher 20 percent evaluation. 

The Board also finds that the evidence of record does not support the assignment of a staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's hypertension was more or less severe during the appeal period than is otherwise discussed above.

In sum, the preponderance of the evidence weighs against finding in favor of an evaluation in excess of 10 percent.  Therefore the benefit of the doubt rule does not apply, and the increased evaluation claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to an extraschedular rating will be considered below.  

	Tension Headaches

The Veteran is seeking an evaluation higher than 30 percent for his service-connected tension headaches.

The Veteran's tension headaches have been currently evaluated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Codes 8199-8100.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2015).  Here, the hyphenated diagnostic code indicates that the Veteran's headaches are rated by analogy under the criteria for migraines (Diagnostic Code 8100).

Under Diagnostic Code 8100, migraines are evaluated as follows: a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Neither the rating criteria, nor the Court, have defined "prostrating."  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability." However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

The Veteran underwent a pre-discharge VA examination in June 2010.  The Veteran reported intermittent head pain with remissions occurring two to three times per month and lasting for hours.  The VA examiner found that the attacks were not prostrating and ordinary activity was possible.  The Veteran was diagnosed with chronic headaches secondary to hypertension.  His headaches caused decreased concentration and stamina and prevented exercise and sports.  

A September 2011 VA treatment record reflects that the Veteran's headaches were always located on his right side, occurred during the evening, and radiated from his right neck to his right parietal scalp without associated symptoms.  He treated his headache pain with medication with effective response.  

An August 2012 VA treatment documents that the Veteran complained of increased headaches which appeared to worsen as the day progressed.  His headaches were located in both temples without nausea, but with some sensitivity to light.  His medication was not effective.  The VA treating physician found that the Veteran likely had tension headaches and noted that his blood pressure was also running higher.  

A February 2013 VA treatment record documents that the Veteran reported having intermittent headaches.  

An August 2013 VA treatment record reflects that the Veteran's headaches had improved and his medication was usually effective in treating his symptoms.  

The Veteran was afforded another VA examination in December 2013.  The Veteran reported having pulsating or throbbing head pain located on both sides of his head and lasting less than one day.  His head pain worsened with physical activity.  He had associated symptoms of nausea and sensitivity to light and sound.  The Veteran took medication to treat his headaches.  The Veteran reported having, at times, to leave work because of his headaches, but he was covered by other workers.  The VA examiner found that the Veteran had prostrating attacks of non-migraine headache pain more frequently than once per month.  The VA examiner found that the Veteran did not have very frequent prostrating and prolonged attacks of non-migraine headache pain.  

Based on a careful review of all of the evidence, the Board finds that the Veteran's tension headaches are not characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The evidence shows that the Veteran had frequent headaches more than once a month with associated symptoms.  The Veteran reported sometimes having symptoms severe enough to warrant leaving work, but the evidence does not demonstrate that the headaches were of such frequency, severity, and duration that it would significantly impact his productivity at work.  Therefore, the Board finds that the Veteran's headaches are no more than 30 percent disabling.  

The Board also finds that the evidence of record does not support the assignment of a staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson, 12 Vet. App. at 126-127.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's hypertension was more or less severe during the appeal period than is otherwise discussed above.

In sum, the preponderance of the evidence weighs against finding in favor of an evaluation in excess of 30 percent for tension headaches.  Therefore, the benefit of the doubt rule does not apply, and the increased evaluation claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

	Extraschedular Consideration

The Board has considered whether the Veteran's hypertension or tension headaches present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected hypertension is manifested by symptoms of elevated blood pressure controlled by medication.  Under Diagnostic Code 7101, hypertension is generally compensated based on blood pressure readings.  The symptom of elevated blood pressure and its resulting impairment are contemplated by the rating criteria.  The Veteran's service-connected tension headaches are manifested by symptoms of headache pain, nausea, and sensitivity to light and sound with occasional disruptions to work attendance.  Under Diagnostic Code 8100, these symptoms and their resulting effects are fully contemplated by the rating criteria.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

III.  Service Connection

The Veteran is seeking service connection for radiculopathy of his right and left lower extremities.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board notes that as the Veteran was awarded the Iraq Campaign Medal, he served in the Southwest Asia theater of operations.  Thus, he is a Persian Gulf War veteran within the meaning of the applicable statute and regulation.  See 38 C.F.R. § 3.317.  In this regard, service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The "Southwest Asia theater of operations" refers to Iraq, Kuwait, Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  The Persian Gulf War means the period beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C.A. § 101(33) (2014); 38 C.F.R. § 3.3(i) (2014).

While the Veteran has not explicitly asserted his Persian Gulf service as a basis for his claim in this case, it must be considered because of the nature of the claimed illness; and claims based on undiagnosed illness under 38 U.S.C.A. § 1117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

The term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered "medically unexplained."  38 C.F.R. § 3.317(a)(2)(ii). 

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez, 19 Vet. App. at 8-9.  Lay persons such as the Veteran are competent to report objective signs of illness such as joint pain or fatigue.  Id. at 9-10.

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).

The Veteran's service treatment records (STRs) reflect that the Veteran did not report any symptoms of radiculopathy and specifically denied symptoms of numbness or tingling.  See December 2006 pre-deployment health assessment, September 2007 report of medical history, February 2010 retirement examination, and February 2010 report of medical history.  STRs do document that the Veteran complained of nocturnal leg pain bilaterally from his hip to his ankles.  He did not have symptoms while running or walking and his symptoms abated with movement or wrapping his legs in a blanket.  He did not know how the pain started.  See September 2007 report of medical history and September 2007, January 2008, and October 2009 STRs.  A January 2008 STR reflects that the Veteran was diagnosed with bursitis prepatellar.  Subsequent treatment records did not report any continued bilateral leg pain symptoms.  

At a June 2010 pre-discharge VA examination, the Veteran reported having symptoms for the past two years of pain, numbness, and tingling in his legs to feet with intermittent remissions.  Upon objective evaluation, the VA examiner found normal neurologic and motor examination testing results.  The VA examiner concluded that there was no evidence to support a diagnosis of lumbar radiculopathy.  An x-ray showed a normal lumbar spine.  

Post-service VA treatment records did not document any reports of radiating pain into the Veteran's bilateral lower extremities.  A November 2011 VA treatment record reflects that the Veteran denied radicular symptoms down his legs.  An August 2012 VA treatment record reflects that the Veteran complained of constant low back pain without radiation.  

A November 2012 VA treatment record reflects that the Veteran, in connection with reports of paresthesias in his hands and arms for the past two years, which lasted a couple of minutes and then resolved, also reported having paresthesias in his feet and legs, but not nearly as frequently.  A December 2012 electromyography (EMG) for his bilateral wrists and cervical spine was normal.  The EMG did not evaluate his lower extremities.  

The Veteran was afforded a VA examination in December 2013.  Upon objective evaluation, the VA examiner found normal muscle strength testing and sensory examination results.  No radiculopathy was found bilaterally.

Based on a careful review of all of the evidence, the Board finds that the Veteran does not have a current diagnosis for radiculopathy of the right and left lower extremities.  

Whether service connection is claimed on direct, presumptive, or any other bases, a necessary element for establishing such a claim is the existence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  While the Board is cognizant of the Veteran's complaints of symptoms in the lower extremities, symptoms alone (such as pain), without any underlying malady, does not a disability for which service connection may be granted.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

In this case, the Veteran filed his original claim for service connection during active service in March 2010 and the evidence does not indicate a diagnosis of radiculopathy of his right and left lower extremities at any time.  Notably, the record includes post-service VA treatment records where the Veteran specifically denied any radiating symptoms into his lower extremities.  

While the Veteran's lay assertions that he has had pain, numbness, and tingling in his legs and into his feet may be considered a manifestation of neurological signs and symptoms characteristic of an undiagnosed illness associated with Gulf War service, the objective lay and medical evidence does not support such assertions.  Under the circumstances of this case, the medical evidence reveals very careful and comprehensive medical evaluation, and there are no other signs or symptoms representative of a chronic multi-symptoms illness. The Veteran's lower extremity complaints are not shown to be associated with any other symptomatology, and in view of the negative objective evidence from medical sources of any demonstration that the symptoms, the Board finds that service connection as an undiagnosed illness is not warranted.     

In regard to direct service connection, although the Veteran is competent to describe his symptoms, the Veteran does not have the requisite specialized knowledge or training to diagnosis radiculopathy.  See Layno v. Brown, 6 Vet. App. at 470.  Therefore, the Veteran's lay testimony as to whether he has such a diagnosis is not probative.

In sum, the preponderance of the evidence shows that the Veteran does not have a current diagnosis, disease of malady for radiculopathy or other neurological disability of the right and left lower extremities.  Therefore, the benefit of the doubt rule does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for hypertension is denied.

Entitlement to an initial evaluation in excess of 30 percent for tension headaches is denied.

Entitlement to service connection for radiculopathy of the right lower extremity is denied.

Entitlement to service connection for radiculopathy of the left lower extremity is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


